ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 07/28/2021 is acknowledged.  Claims 1, 6, 12, 13, 17, 19, and 20 have been amended.  Claims 1-20 are pending in the application.  Applicant’s amendments to the claims, together with the following examiner’s amendment, have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/30/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ming-Tao Yang on 09/13/2021.
The claims have been amended as follows: 
3. (Currently Amended) The heat pump of claim 2, further comprising: 

a first liquid tank coupled with the control valve; and 
a second liquid tank coupled with the control valve; 
wherein the control valve is configured to control [[the]] liquid collected by the first liquid collecting device to flow into the first liquid tank or the second liquid tank, and the 

13. (Currently Amended) The energy generation system of claim 12, wherein the at least one first spray device comprises a first heating spray configured to heat the first space, and a first cooling spray configured to cool the first space, and the energy generation system further comprises: 
an input passage connecting to the first heating spray of the one or more devices and configured to provide the working fluid having a temperature higher than a current temperature of the first space; and 
an output passage connecting to the first liquid collecting device and the second liquid collecting device of the one or more devices and configured to output the working fluid having a temperature lower than the current temperature of the first space.

14. (Currently Amended) The energy generation system of claim 13, wherein any one of the one or more devices comprises: 

a first liquid tank coupled with the control valve; and 
a second liquid tank coupled with the control valve, wherein the temperature of the liquid in the first liquid tank is lower than the temperature of the liquid in the second liquid tank; 
wherein the first liquid collecting device is configured to collect at least a portion of the liquid sprayed by the first heating spray or by the first cooling spray, and the control valve is configured to control the liquid collected by the first liquid collecting device to flow into the first liquid tank or the second liquid tank.

16. (Currently Amended) The energy generation system of claim 14, wherein any one of the one or more devices comprises: 
a second control valve coupled with the first liquid tank and the output passage, and configured to control a passage for discharging the working fluid from the first liquid tank to the output passage.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1 and 12, Applicant's arguments filed 07/28/2021, page 14, last two paragraphs, and page 16, first two paragraphs, with respect to claims 1 and 12 have been fully considered and are persuasive.
With respect to independent claim 18, the claimed combination including “an input passage connecting to the at least one first spray device and the at least one second spray device and configured to provide the working fluid having a first temperature; a first output passage connecting to the first and the second liquid collecting devices of the at least one heat pump and configured to output the working fluid having a temperature higher than the first temperature; and a second output passage connecting to the first and the second liquid collecting devices of the at least one heat pump and configured to output the working fluid having a temperature lower than the first temperature” is not disclosed or rendered obvious over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        09/13/2021

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746   
Tuesday, September 14, 2021